                      Case 2:14-cr-00143-JCM-PAL Document 63 Filed 05/08/20 Page 1 of 2



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7     UNITED STATES OF AMERICA,                            Case No. 2:14-CR-143 JCM (PAL)
                 8                                          Plaintiff(s),                      ORDER
                 9            v.
               10      RALPH ALEXANDER MEDINA,
               11                                         Defendant(s).
               12
               13            Presently before the court is Ralph Alexander Medina’s (“defendant”) motion for copies.
               14     (ECF No. 61). Defendant requests a copy of his previously filed motion for early termination of
               15     supervised release (ECF No. 33) and “the court transcripts from court case 07/02/2019” for use in
               16     another case. (ECF No. 61).
               17            The court is not in the business of simply sending copies upon request. Instead, Local Rule
               18     IC 1-1 provides as follows:
               19            (i)    Public Access. Access to the documents and files maintained in electronic
                                    form is available free of charge in the clerk’s office during regular business
               20                   hours. Access also is available via the Internet through the Public Access to
                                    Court Electronic Records system (PACER), a web-based system that
               21                   provides access to electronic federal case dockets and filings at the per-page
                                    fee established by the Judicial Conference of the United States.
               22
               23
                                    ...
               24
               25
                                    (5) Paper Copies of Electronically Filed Documents. Conventional
               26                   paper copies and certified copies of electronically filed documents
                                    may be obtained from the clerk’s office during regular business
               27                   hours. The fee for copying and certification is established by the
                                    Judicial Conference for the United States in 28 U.S.C. § 1914.
               28

James C. Mahan
U.S. District Judge
                      Case 2:14-cr-00143-JCM-PAL Document 63 Filed 05/08/20 Page 2 of 2



                1     LR IC 1-1. Moreover, as it pertains to the July 2 hearing—which was defendant’s initial
                2     appearance before Magistrate Judge Weksler regarding revocation of his supervised release—no
                3     transcripts have been prepared.
                4            Accordingly,
                5            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
                6     copies (ECF No. 61) be, and the same hereby is, DENIED.
                7            DATED May 8, 2020.
                8                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
